DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, at line 4, “the first bias voltage” should read “a first bias voltage”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Robbins et al. (U.S. Publication No. 2017/0278840), hereinafter Robbins.
Regarding claim 1, Robbins discloses a signal switching apparatus, comprising: a first signal control switch (Figure 5:  switch coupled between 42(1) and 38), coupled between a first signal transceiving end (Figure 5:  44(1)) and a second signal transceiving end (Figure 5:  40), and configured to be turned on or off according to a first control signal (Figure 5:  control signal to both switch coupled between 56(2) and 42(2), and switch coupled between 42(1) and 38); a first switch circuit (Figure 5:  switch coupled between 56(1) and 42(1)), having at least one first transistor, a first end of the first switch circuit coupled between the first signal transceiving end (Figure 5:  44(1)) and the first signal control switch (Figure 5:  switch coupled between 42(1) and 38), the first switch circuit controlled by a second control signal (Figure 5:  control signal to both switch coupled between 56(1) and 42(1), and switch coupled between 38 and 42(2)) to be turned on or off; a first blocking capacitor (Figure 5:  56(1)), coupled between a second end of the first switch circuit (Figure 5:  switch coupled between 56(1) and 42(1)) and a reference voltage terminal (Figure 5:  48); a first surge current dissipating circuit (Figure 5:  62(1)), having at least one second transistor, the first surge current dissipating circuit coupled between a second end of the first switch circuit (Figure 5:  switch coupled between 56(1) and 42(1)) and the reference voltage terminal (Figure 5:  48), the at least one second transistor configured to dissipate a surge current when the surge current is generated (Paragraph [0051]), and also turned off according to a first bias voltage (Figure 5:  voltage at gate of 62(1)) when the signal switching apparatus is operated normally.
Regarding claim 2, Robbins discloses wherein the at least one first transistor and the at least one second transistor are both enhancement transistors or both depletion transistors (Paragraph [0040]) (EXAMINER NOTE:  all transistors in Figure 5 are the same symbol used in Figure 3A, and Paragraph [0040] describes the transistors in 3A as “enhancement mode…FETs”).
Regarding claim 3, Robbins discloses wherein when the signal switching apparatus is operated normally, on or off states of the first signal control switch (Figure 5:  switch coupled between 42(1) and 38) and the first switch circuit (Figure 5:  switch coupled between 56(1) and 42(1)) are opposite (Paragraphs [0049] and [0052]).
Regarding claim 5, Robbins discloses wherein the first surge current dissipating circuit (Figure 5:  62(1)) further comprises:  a first bias voltage generator (Figure 5:  resistor in 62(1)), coupled to a control end of the at least one second transistor and configured to generate the first bias voltage (Figure 5:  voltage at gate of 62(1)).
Regarding claim 8, Robbins discloses wherein the first bias voltage generator (Figure 5:  resistor in 62(1)) comprises:  a transmitting wire, one end thereof connected to a control end of the at least one second transistor (Figure 5:  62(1)), and another end thereof connected to the reference voltage terminal (Figure 5:  48) or a reference voltage receiving end.
Regarding claim 9, Robbins discloses wherein the first bias voltage generator comprises:  a resistor (Figure 5:  resistor in 62(1)), one end thereof coupled to a control end of the at least one second transistor, and another end thereof coupled to the reference voltage terminal or a reference voltage receiving end.

Regarding claim 17, Willard discloses a signal switching apparatus (Figure 6), comprising:  a first signal control switch (Figure 6:  M0), coupled between a first signal transceiving end (Figure 6:  ANT) and a second signal transceiving end (Figure 6:  RFOUT), and configured to be turned on or off according to a first control signal (Figure 6:  signal at gate of M0); a first switch circuit (Figure 6:  M2), having at least one first transistor, a first end of the first switch circuit coupled between the first signal transceiving end (Figure 6:  ANT) and the first signal control switch (Figure 6:  M0), the first switch circuit controlled by a second control signal (Figure 6:  signal at gate of M2) to be turned on or off; a first blocking capacitor (Figure 6:  Cd at right of 602), coupled in parallel with the first signal control switch (Figure 6:  M0) between the first signal transceiving end and the second signal transceiving end, and configured to make (Figure 6:  M0) to be coupled to one of the first signal transceiving end and the second signal transceiving end through the first blocking capacitor (Figure 6:  Cd at right of 602); a second blocking capacitor (Figure 6:  Cd at bottom of 604), coupled between a second end of the first switch circuit (Figure 6:  M2) and a reference voltage terminal (Figure 6:  ground); and a first surge current dissipating circuit (Figure 6:  M0 at bottom of 604), having at least one second transistor, the first surge current dissipating circuit having a first end and a second end respectively coupled to a first end and a second end of the first blocking capacitor (Figure 6:  Cd at bottom of 604), the second transistor configured to dissipate a surge current when the surge current is generated, and the second transistor configured to turn off according to the first bias voltage (Figure 6:  signal at gate of M0) when the signal switching apparatus is operated normally. 
Regarding claim 18, Willard discloses a second surge current dissipating circuit (Figure 6:  M0 at top of 604), having at least one third transistor, the second surge current dissipating circuit coupled between a second end of the first switch circuit (Figure 6:  M2) and the reference voltage terminal (Figure 6:  ground), the at least one third transistor is configured to dissipate the surge current when the surge current is generated (Paragraphs [0072]-[0074]), and also turned off according to a second bias voltage (Figure 6:  voltage at gate of M0 at top of 604) when the signal switching apparatus is operated normally.

Regarding claim 19, Robbins discloses a signal switching apparatus (Figure 5), comprising:  a first signal control switch (Figure 5:  switch coupled between 42(1) and 38), coupled between a first signal transceiving end (Figure 5:  44(1)) and a second signal transceiving end (Figure 5:  40), and configured to be turned on or off according to a first control signal (Figure 5:  control signal to both switch coupled between 56(2) and 42(2), and switch coupled between 42(1) and 38); a first switch circuit (Figure 5:  switch coupled between 56(1) and 42(1)), having at least one first transistor, a first end of the first switch circuit coupled between the first signal transceiving end (Figure 5:  44(1)) and the first signal control switch (Figure 5:  switch coupled between 42(1) and 38), the first switch circuit controlled by a second control signal (Figure 5:  control signal to both switch coupled between 56(1) and 42(1), and switch coupled between 38 and 42(2)) to be turned on or off; a first blocking capacitor (Figure 5:  56(1)), coupled between a second end of the first switch circuit (Figure 5:  switch coupled between 56(1) and 42(1)) and a reference voltage terminal (Figure 5:  48); a first surge current dissipating circuit (Figure 5:  62(1)), having at least one second transistor, the first surge current dissipating circuit coupled between a second end of the first switch circuit (Figure 5:  switch coupled between 56(1) and 42(1)) and the reference voltage terminal (Figure 5:  48), the at least one second transistor configured to dissipate a surge current when the surge current is generated (Paragraph [0051]), and also turned off according to a first bias voltage (Figure 5:  voltage at gate of 62(1)) when the signal switching apparatus is operated normally; a second signal control switch (Figure 5:  switch coupled between 38 and 42(2)), coupled between a third signal transceiving end (Figure 5:  44(2)) and the second signal transceiving end (Figure 5:  40), configured to be turned on or off according to a third control signal (Figure 5:  control signal to both switch coupled between 56(1) and 42(1), and switch coupled between 38 and 42(2)); a second switch circuit (Figure 5:  switch coupled between 56(2) and 42(2)), having at least one third transistor, a first end of the second switch circuit coupled between the third signal transceiving end (Figure 5:  44(2)) the second signal control switch, the second switch circuit controlled by a fourth control signal (Figure 5:  control signal to both switch coupled between 56(2) and 42(2), and switch coupled between 42(1) and 38) to be turned on or off; a second blocking capacitor (Figure 5:  56(2)), coupled between a second end of the second switch circuit (Figure 5:  switch coupled between 56(2) and 42(2)) and the reference voltage terminal (Figure 5:  48); and a second surge current dissipating circuit (Figure 5:  62(2)), having at least one fourth transistor, the second surge current dissipating circuit coupled between a second end of the second switch circuit (Figure 5:  switch coupled between 56(2) and 42(2)) and the reference voltage terminal (Figure 5:  48), the at least one fourth transistor configured to dissipate the surge current when the surge current is generated (Paragraph [0051]), and also turned off according to a second bias voltage (Figure 5:  voltage at gate of 62(2)) when the signal switching apparatus is operated normally.
Regarding claim 20, Robbins discloses, wherein the at least one first transistor, the at least one second transistor, the at least one third transistor and the at least one fourth transistor are all enhancement transistors or all depletion transistors (Paragraph [0040]) (EXAMINER NOTE:  all transistors in Figure 5 are the same symbol used in Figure 3A, and Paragraph [0040] describes the transistors in 3A as “enhancement mode…FETs”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Tombak et al. (U.S. Publication No. 2019/0140687), hereinafter Tombak
Regarding claim 4, Robbins does not disclose wherein when a number of the at least one first transistor is plural, the first transistors are connected in series between the first signal transceiving end and the first blocking capacitor, control ends of the first transistors receive the second control signal together.
Tombak teaches wherein when a number of the at least one first transistor (Figure 9:  14) is plural, the first transistors are connected in series between the first signal transceiving end (Figure 9:  TX1) and the first blocking capacitor (Figure 9:  24), control ends of the first transistors receive the second control signal together.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Robbins to incorporate the teaching of Tombak.  Doing so would provide a signal switching apparatus capable of adjusting a voltage drop across two nodes, thereby increasing performance and control. 

Allowable Subject Matter
Claims 6-7, 10, and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6-7, the prior art of record fails to disclose alone or in combination:
a delay circuit, coupled to the inner node;
wherein the delay circuit is configured to provide a low voltage level maintained for at least a certain period of time to the inner node when the surge current is generated, and provide an input voltage to the inner node according to a reference voltage to generate the first bias voltage when the signal switching apparatus is operated normally;
in combination with the additional elements of claim 6.

Regarding claim 10, the prior art of record fails to disclose alone or in combination:
the first bias voltage generator further comprises:
a capacitor, one end thereof coupled to a control end of the at least one second transistor, and another end thereof coupled to a first end of the at least one second transistor,
	in combination with the additional elements of claim 10.

Regarding claims 11-16, the prior art of record fails to disclose alone or in combination:
wherein the first bias voltage generator comprises:
a delay circuit, coupled to an input end of the inverter, configured to provide a low voltage level maintained for at least a certain period of time when the surge current is generated such that a voltage level of an output end of the inverter is approximately equal to a voltage level of the operation voltage, 
in combination with the additional elements of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Willard et al.  U.S. Publication No. 2019/0305768.  “Stacked FET Switch Bias Ladders.”
Ohnakado.  U.S. Publication No. 2003/0117206.  “High-Frequency Semiconductor Device.”
Kelly.  U.S. Publication No. 2006/0194558.  “Canceling Harmonics in Semiconductor Switches.”
Nakatsuka et al.  U.S. Publication No. 2010/0225378.  “Radio Frequency Switching Circuit and Semiconductor Device.”
Yamamoto et al.  U.S. Publication No. 2016/0156178.  “ESD Protection Circuit and RF Switch.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.